UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-1715



DAVID S. PENNER; JASON W. PENNER,

                                           Plaintiffs - Appellants,

         versus

UNITED STATES POSTAL SERVICE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Paul Trevor Sharp, Magis-
trate Judge. (CA-93-489-2)


Submitted:   November 30, 1995           Decided:   January 16, 1996


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


David S. Penner, Jason W. Penner, Appellants Pro Se. Benjamin H.
White, Jr., Assistant United States Attorney, Gill Paul Beck,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the magistrate judge's order denying

relief in a contract dispute with the United States Postal Ser-

vice.* We have reviewed the record and the magistrate judge's
opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the magistrate judge. Penner v. United States Postal

Service, No. CA-93-489-2 (M.D.N.C. Feb. 21, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




    *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1988).

                                  2